                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                           CIVIL ACTION NO. 3:18-CV-00630-KDB
 ACE MOTOR ACCEPTANCE
 CORPORATION,

                    Plaintiff,

     v.                                                            ORDER

 MCCOY MOTORS, LLC et al.,

                    Defendants.


          THIS MATTER is before the Court on a show cause order (Doc. No. 60) issued by the

Court requiring Defendants Robert McCoy, Jr. (“McCoy Jr.”), Misty McCoy (“Misty”), and

McCoy Motors, LLC (“McCoy Motors”) (collectively, “McCoy Defendants”) to show cause as to

why they are not in compliance with the Bankruptcy Court’s June 25, 2018 and August 1, 2018

orders, as well as this Court’s multiple orders to disclose financial statements reflecting all assets,

all liabilities, all sources of income, and all expenditures made between August 1, 2018 and

September 19, 2019 (Doc. No. 40, 48, 60). A hearing was held on this Court’s most recent show

cause order on December 19, 2019 at 2:00 PM.1 It was attended by the McCoy Defendants, their

counsel, Plaintiff’s counsel, and counsel for Robert McCoy, III (“McCoy III”) and Flash Auto,

LLC (“Flash”). As described below, the Court will refer this matter to the United States Attorney’s

office—for a second time—for criminal prosecution and an investigation into McCoy and Misty

McCoy’s perjurious and fraudulent conduct.2


          1
              This was the second show cause hearing held by this Court.
          2
       The Honorable Robert Conrad previously requested that the United States Attorney for
the Western District of North Carolina prosecute McCoy Jr. and Misty McCoy’s criminal
                                                    1
       Civil and criminal contempt actions are distinguished on the basis of the nature of the relief

requested: (1) if the relief is remedial, coercive or compensatory, the contempt is civil; (2) if the

relief is punitive (which would be a sentence of imprisonment for a definite period or a punitive

monetary penalty in the case of a corporation), then the contempt is criminal. Hicks v. Feiock, 485

U.S. 624, 631–36 (1988); International Union, United Mine Workers of America v. Bagwell, 512

U.S. 821, 829 (1994). Unlike the standard for civil contempt which need only be shown by “clear

and convincing evidence,” criminal contempt must be shown ‘beyond a reasonable doubt.” The

Court of Appeals for the Fourth Circuit has held as follows:

       A court may impose sanctions for civil contempt “to coerce obedience to a court
       order or to compensate the complainant for losses sustained as a result of the
       contumacy.” In re General Motors Corp., 61 F.3d 256, 258 (4th Cir. 1995) (internal
       quotation marks and citation omitted). Imposition of civil contempt sanctions
       requires fewer procedural protections than those necessary for the imposition of
       criminal contempt sanctions. See Bagwell, 512 U.S. 821, 830–31, 114 S. Ct. 2552.
       For example, unlike a finding of criminal contempt, which must rest on proof of
       guilt beyond a reasonable doubt, a finding of civil contempt can be established by
       “clear and convincing evidence.” See Ashcraft v. Conoco, Inc., 218 F.3d 288, 301
       (4th Cir.2000); 11A Wright, Miller & Kane, Federal Practice and Procedure §
       2960, at 380 (2d ed. 1995). Similarly, because they are civil, not criminal,
       proceedings, the right to counsel is not guaranteed in civil contempt proceedings.

Cromer v. Kraft Foods North America, Inc., 390 F.3d 812, 821 (4th Cir. 2004).

       This Court has considered the Orders by the Bankruptcy Judge, reviewed the record and

docket in the Bankruptcy Court, and, after holding a status conference and two show cause

hearings, has determined that probable cause exists to prosecute ROBERT McCOY, JR. and

MISTY McCOY for criminal contempt. In accordance with Rule 42(a)(2), Federal Rules of

Criminal Procedure, the Court requests that the United States Attorney for the Western District of




contempt. (Doc. No. 3). Rather than prosecute, the United States Attorney chose to place McCoy
Jr. under a deferred prosecution agreement.
                                                 2
North Carolina prosecute such criminal contempt and investigate any perjurious and fraudulent

conduct committed by McCoy Jr. and Misty McCoy.

       IT IS THEREFORE ORDERED that:

           (1) The UNITED STATES ATTORNEY for the Western District of North Carolina

               is requested, in accordance with Rule 42(a)(2), to prosecute this matter, and, if he

               declines to do so, to advise the Court not later than JANUARY 9, 2020;

           (2) Separate and apart from prosecuting the criminal contempt under Rule 42(a)(2), the

               UNITED STATES ATTORNEY for the Western District of North Carolina is

               further requested to conduct a CRIMINAL INVESTIGATION into the allegedly

               fraudulent and perjurious conduct of Robert McCoy Jr. and Misty McCoy; and

           (3) NOTICE is hereby given to Robert McCoy Jr. and Misty McCoy as follows:

                   A charge of Criminal Contempt has been lodged against you as provided
                   herein and for the reasons outlined in Judge Whitley’s Orders and this
                   Court’s Orders to disclose detailed financial statements; such matter will
                   be tried on March 9, 2020, at 9:30 AM, in the United States Courthouse,
                   Charlotte, N.C. You have a right to be represented by counsel and if you
                   cannot afford counsel the Court will appoint counsel and you have until
                   such date to prepare a defense. You are advised that the essential facts
                   constituting such criminal contempt are contained in the Order of the
                   Bankruptcy Court Finding Certain Defendants in Civil Contempt, (Doc.
                   No. 1-1), the Order and Supplemental Order Recommending Withdrawal
                   of Reference, (Doc. No. 1–2), and the Orders by this Court regarding filing
                   of your financial disclosures (Doc. Nos. 40, 48, 60), documents which
                   accompany this Order. Finally, if you fail to appear as instructed, a warrant
                   will issue for your arrest.

The Clerk of Court is instructed to issue a Summons compelling the attendance of Robert McCoy

Jr. and Misty McCoy at trial on March 9, 2020, at 9:30 AM, and make a copy of this Order, Judge

Whitley’s orders (Doc. Nos. 1, 2), and this Court’s prior orders (Doc. Nos. 40, 48, 60) for service

by the United States Marshal. The United States Marshal shall serve a copy of such documents on:




                                                  3
       ROBERT McCOY Jr.
       3606 Highway 51
       Fort Mill, SC 29715

       MISTY McCOY
       11915 John K Hall Way
       Charlotte, NC 28277

       The Clerk of Court shall send a copy of this Order to counsel of record, the Clerk

of the Bankruptcy Court, and to:

       THE HONORABLE R. ANDREW MURRAY, Esq.
       United States Attorney for the Western District of North Carolina



                                   Signed: December 19, 2019




                                                 4
